           Case 1:21-cv-00908-NONE-SAB Document 8 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   DAEJOHN SMITH,                                     Case No. 1:21-cv-00908-NONE-SAB

12                 Plaintiff,                           ORDER RE STIPULATION TO SUBMIT
                                                        MATTER TO ARBITRATION
13          v.
                                                        (ECF No. 7)
14   WESTLAKE SERVICES, LLC,

15                 Defendant.

16

17         This action was filed on June 8, 2021. (ECF No. 1.) On August 19, 2021, the parties

18 filed a stipulation to submit this matter to arbitration pursuant to the terms of the contract

19 underlying the litigation. (ECF No. 7.)
20         Accordingly, IT IS HEREBY ORDERED that:

21         1.     This action is STAYED pending arbitration;

22         2.     The parties shall file a joint notice informing the Court of the status of arbitration

23                every one hundred eighty (180) days; and

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

                                                    1
         Case 1:21-cv-00908-NONE-SAB Document 8 Filed 08/20/21 Page 2 of 2


 1          3.      Within fourteen (14) days of the completion of arbitration, the parties shall file a

 2                  notice informing the Court that arbitration has been completed and notice of

 3                  dismissal of the action if appropriate.

 4
     IT IS SO ORDERED.
 5

 6 Dated:        August 20, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
